IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


 ZACHARY T EVANS,                                 :   No. 161 MM 2020

                      Petitioner


               v.



 BERKS COUNTY COURT OF COMMON
 PLEAS, JUDGE PAUL M. YATRON, ADA
 PAMELA VAN FOSSEN,

                      Respondent


                                         ORDER



PER CURIAM

       AND NOW, this 30th day of December, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.

The Prothonotary is directed to strike the name of the jurist from the caption.